Case 2:19-cv-01368-ODW-AFM Document 35 Filed 02/18/20 Page 1 of 8 Page ID #:339




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   924 BEL AIR ROAD, LLC,                           Case № 2:19-CV-01368-ODW (AFMx)
12                        Plaintiffs,                 ORDER GRANTING
13          v.                                        MOTION TO DISMISS [27]
14   ZILLOW GROUP, INC.; ZILLOW,
15   INC.; and DOES 1 THROUGH 10,
     INCLUSIVE
16
                          Defendants.
17
18                                  I.       INTRODUCTION
19          Before the Court is Defendants Zillow Group, Inc. and Zillow, Inc.’s
20   (collectively, “Zillow”) Motion to Dismiss for failure to state a claim (“Motion”).
21   (Mot. to Dismiss (“Mot.”), ECF No. 27.)1 For the following reasons, Zillow’s Motion
22   is GRANTED.
23                           II.         FACTUAL BACKGROUND
24          924 Bel Air Road, LLC (“Bel Air”) is a California limited liability company
25   with a principal place of business in Los Angeles, California.                (First Amended
26   Complaint (“FAC”) ¶ 4, ECF No. 24.) Bel Air owned property located at 924 Bel Air
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-01368-ODW-AFM Document 35 Filed 02/18/20 Page 2 of 8 Page ID #:340




 1   Road, Los Angeles, CA 90077, which it listed and marketed for sale for $150,000,000
 2   through two brokers. (FAC ¶ 17.)
 3          Zillow operates an online residential real estate database that is publicly
 4   available at Zillow.com (the “Website”) and its subpages (“Residence Pages”). (FAC
 5   ¶¶ 9–10.) Zillow publishes information for approximately 110 million homes across
 6   the United States on the Website.            (FAC ¶ 10.)       The Residence Pages include
 7   information about property taxes, tax history, schools, lot dimensions, and listing
 8   prices. (FAC ¶ 10.)
 9          To claim ownership of a Residence Page on the Website, a user must answer a
10   series of questions. (FAC ¶¶ 13, 15.) If a user attempts to claim a Residence Page
11   enough times, they can learn the questions asked and what information is required for
12   identity verification. (FAC ¶ 15, Ex. F.) The parties’ dispute centers around three
13   specific postings on the Residence Page for Bel Air’s 38,000 square-foot residential
14   property (“Property”). (FAC ¶ 22; Mot. 2–3.)2
15          On or about February 6, 2019, a third-party user unknown to both parties
16   (“User X”) claimed the Property’s Residence Page and falsely posted that the Property
17   had sold on February 4 for $110,000,000. (Mot. 3; FAC ¶ 22, Ex. A.) Bel Air learned
18   about the posting on February 7 and contacted Zillow’s Help Center. (Mot. 3; FAC
19   Ex. E.) That same day, a Zillow representative informed Bel Air that Zillow was
20   working to resolve the issue. (Mot. 3; FAC Ex. E.)
21          Two days later, on February 9, User X posted that the Property had sold on
22   February 9 for $90,540,000.          (FAC ¶ 22, Ex. C.)         Bel Air immediately notified
23   Zillow’s Help Center about the second false posting. (Mot. 4; FAC Ex. E.) The next
24   day, User X posted that the property had sold on February 10 for $94,300,000. (FAC
25   ¶ 22, Ex. D.) On February 12, Bel Air began threatening Zillow with legal action.
26
     2
27     The parties dispute the source of a fourth posting on the Property’s Residence Page regarding an
     Open House. Bel Air claims this was another false posting, while Zillow identifies Bel Air’s brokers
28   as the posting’s source. (FAC ¶ 22; Mot. 4.) For the limited purposes of this Motion, the Court
     relies on neither party’s rendition in its analysis.



                                                      2
Case 2:19-cv-01368-ODW-AFM Document 35 Filed 02/18/20 Page 3 of 8 Page ID #:341




 1   (Mot. 3–4; FAC Ex. E.) That day, Zillow informed Bel Air that the false posting had
 2   been removed and Zillow was looking into the source of the false postings. (FAC
 3   Exs. E, F.)3
 4          Two days later, after an internal investigation, Zillow reported to Bel Air the
 5   series of events that had transpired, shared User X’s IP address, and blocked User X
 6   from the Website. (FAC Ex. F.) Through this communication with Zillow, Bel Air
 7   learned that Zillow’s internal monitoring system does not involve manually verifying
 8   the identity of each user who claims a Residence Page. (FAC Ex. F.)4
 9          Bel Air commenced this action on February 24, 2019, and subsequently
10   amended its Complaint on June 3, 2019. (ECF Nos. 1, 24.) Bel Air asserts a single
11   negligence cause of action against Zillow. (FAC ¶¶ 35–49.) Bel Air alleges that
12   Zillow’s internal monitoring system allowed User X to publish false information that
13   removed the property from the “elite status of a $100M plus property” and shifted the
14   market perception to a heavily discounted sale price, thus damaging Bel Air. (FAC
15   ¶¶ 24, 49.) Zillow moves to dismiss Bel Air’s complaint for failure to state a claim
16   upon which relief can be granted. (Mot. 5); see Fed. R. Civ. P. 12(b)(6).
17                               III.        LEGAL STANDARD
18          A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
19   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
20   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
21   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
22   requirements of Rule 8(a)(2)—a short and plain statement of the claim. Porter v.
23   Jones, 319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations must be enough to
24   3
       For the duration of these events, the Property remained for sale for $150,000,000. (See FAC ¶ 17.)
25   After the Court took the Motion under submission, Bel Air submitted a Request that the Court
     consider that the property had sold, presumably to adjust the damages requested. (ECF No. 33.) For
26   reasons consistent with the disposition of this Motion, Bel Air’s Request is DENIED as moot.
     4
27     Although Zillow’s system does not manually verify Website users’ identities, when another user
     attempted to claim the Residence Page on February 15, 2019, Zillow contacted Bel Air to determine
28   if that user was affiliated with Bel Air. (FAC Ex. F.) When Bel Air denied any affiliation, Zillow
     blocked the user and offered to auto-claim the Residence Page on Bel Air’s behalf. (FAC Ex. F.)



                                                      3
Case 2:19-cv-01368-ODW-AFM Document 35 Filed 02/18/20 Page 4 of 8 Page ID #:342




 1   raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550
 2   U.S. 544, 555 (2007). That is, the complaint must “contain sufficient factual matter,
 3   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
 4   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
 5         The determination of whether a complaint satisfies the plausibility standard is a
 6   “context-specific task that requires the reviewing court to draw on its judicial
 7   experience and common sense.” Id. at 679. A court is generally limited to the
 8   pleadings but may also consider material submitted with the complaint. Lee v. City of
 9   Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). The court must construe all “factual
10   allegations set forth in the complaint . . . as true and . . . in the light most favorable” to
11   the plaintiff.   Id. at 679.   However, a court need not blindly accept conclusory
12   allegations, unwarranted deductions of fact, or unreasonable inferences. Sprewell v.
13   Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
14         Where a district court grants a motion to dismiss, it should generally provide
15   leave to amend unless it is clear the complaint could not be saved by any amendment.
16   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
17   1025, 1031 (9th Cir. 2008).          Leave to amend may be denied when “the court
18   determines that the allegation of other facts consistent with the challenged pleading
19   could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
20   Co., 806 F.2d 1393, 1401 (9th Cir. 1986).            Thus, leave to amend “is properly
21   denied . . . if amendment would be futile.” Carrico v. City and Cty. of San Francisco,
22   656 F.3d 1002, 1008 (9th Cir. 2011).
23                                  IV.        DISCUSSION
24         Zillow moves to dismiss Bel Air’s Complaint as barred by the immunity
25   provisions of the Communications Decency Act or, in the alternative, for a failure to
26   state a claim under Federal Rule of Civil Procedure 12(b)(6). (Mot. 1–2.)
27         The Communications Decency Act (“CDA”) protects from liability “(1) a
28   provider or user of an interactive computer service (2) whom a plaintiff seeks to treat,




                                                   4
Case 2:19-cv-01368-ODW-AFM Document 35 Filed 02/18/20 Page 5 of 8 Page ID #:343




 1   under a state law cause of action, as a publisher or speaker (3) of information provided
 2   by another information content provider.” Barnes v. Yahoo! Inc., 570 F.3d 1096,
 3   1100–01 (9th Cir. 2009). This immunity applies to the extent that the “interactive
 4   computer service” provider does not also function as an “information content
 5   provider” for the publication at issue. Fair Hous. Council of San Fernando Valley v.
 6   Roommates.Com, LLC, 521 F.3d 1157, 1162–63 (9th Cir. 2008); Carafano v.
 7   Metrosplash.com, Inc., 339 F.3d 1119, 1123 (9th Cir. 2003).
 8         “[A]ny activity that can be boiled down to deciding whether to [include or]
 9   exclude material that third parties seek to post online is perforce immune under [47
10   U.S.C. § 230].”     Roomates, 521 F.3d at 1170–71.         Thus, “a plaintiff cannot sue
11   someone for publishing third-party content simply by changing the name of the theory
12   from defamation to negligence.” Barnes, 570 F.3d at 1102. “Nor can he or she escape
13   section 230(c) by [re]labeling . . . an action that is quintessentially that of a publisher.”
14   Id. at 1102–03; see also id. at 1101 (citing cases and noting that other Circuits have
15   recognized CDA immunity in many causes of action premised on publication,
16   including fraud, negligence, false light, and violation of anti-discrimination laws).
17   Accordingly, “courts must ask whether the duty that the plaintiff alleges the defendant
18   violated derives from the defendant’s status or conduct as a ‘publisher or speaker.’ If
19   it does, section 230(c)(1) precludes liability.” Id. at 1102.
20         The parties dispute the applicability of the CDA’s immunity provisions. Zillow
21   contends that Bel Air’s key allegations center around User X’s posting of false
22   information and, because Bel Air’s negligence claim seeks to hold Zillow liable as a
23   publisher of that content, Zillow is entitled to CDA immunity. (Mot. 6–7.) Bel Air
24   argues it’s negligence claim does not treat Zillow as a publisher because the claim is
25   based, not on the published content, but on Zillow’s allegedly “inadequate monitoring
26   system” that allowed User X to post that false content to the Residence Page. (Opp’n
27   to Mot. (“Opp’n”) 2, ECF No. 30; FAC ¶ 29.)
28




                                                   5
Case 2:19-cv-01368-ODW-AFM Document 35 Filed 02/18/20 Page 6 of 8 Page ID #:344




 1            The Fifth Circuit persuasively addressed this very distinction in Doe v.
 2   MySpace, Inc., 528 F.3d 413 (5th Cir. 2008). There, the plaintiff’s underage daughter
 3   lied about her age in an online profile and was subsequently sexually assaulted by
 4   someone she met online.            Id. at 416.     Plaintiffs sued the defendant website for
 5   negligence, among other things, and attempted to avoid the bar of CDA immunity by
 6   arguing the case was not about publication but instead the defendant’s “failure to
 7   implement basic safety measures to protect minors.” Id. at 419. The Court concluded
 8   that CDA immunity barred the plaintiffs’ claims: “[the plaintiffs’] allegations are
 9   merely another way of claiming that [the defendant] was liable for publishing the
10   communications and they speak to [the defendant’s] role as a publisher of online
11   third-party-generated content.” Id. at 420. The Ninth Circuit is in accord. See
12   Barnes, 570 F.3d at 1098–99, 1106 (finding CDA immunity barred negligent
13   undertaking claim where plaintiff sued defendant website for failing to remove an
14   indecent false profile of plaintiff created by a former boyfriend); Carafano, 339 F.3d
15   at 1121–22, 1125 (finding CDA immunity barred claims including negligence where
16   basis of claim was that the defendant website failed to review each user-created
17   profile to ensure it was not defamatory5).
18            So too here. Despite Bel Air’s repeated assertions that it does not seek to treat
19   Zillow as a publisher, the FAC is replete with allegations of Zillow’s “publishing” or
20   the equivalent. Bel Air alleges “[t]his case is about the monitoring of incoming
21   requests to ‘claim’ a Residence Page [which] results in the publication of false
22   third-party information” (FAC ¶ 12); as a result of the “faulty internal system, [Zillow]
23   published . . . false statements” (FAC ¶ 22); and Zillow’s “defective” “internal
24   monitoring system” allowed an imposter to “make changes to the Residence Page,”
25   “resulting in the dissemination of misleading, false, and inaccurate information” (FAC
26   ¶¶ 23, 24; see also FAC ¶¶ 35–49 (referring repeatedly to the posting of false
27   information).) No matter how artfully Bel Air seeks to plead, its allegations make
28
     5
         The Ninth Circuit discussed Carafano in these terms in Roommates, 521 F.3d at 1171.



                                                       6
Case 2:19-cv-01368-ODW-AFM Document 35 Filed 02/18/20 Page 7 of 8 Page ID #:345




 1   clear that Bel Air’s claims are merely another way of holding Zillow liable for
 2   publishing User X’s content, and are thus directed toward Zillow as a publisher, editor,
 3   or screener. See Barnes, 570 F.3d at 1102–03; Doe, 528 F.3d at 420.
 4         Ultimately, Bel Air’s allegations boil down to a charge that Zillow must prevent
 5   users from falsely claiming a Residence Page or posting false content. Yet, reviewing
 6   each user’s activity and postings to ensure their accuracy is precisely the kind of
 7   activity for which Congress intended section 230 to provide immunity. Roommates,
 8   521 F.3d at 1171–72. Further, “removing content is something publishers do, and to
 9   impose liability on the basis of such conduct necessarily involves treating the liable
10   party as a publisher of the content it failed to remove.” Barnes, 570 F.3d at 1103.
11         The Ninth Circuit has noted that “[w]ebsites are complicated enterprises, and
12   there will always be close cases where a clever lawyer could argue that something the
13   website operator did encouraged the illegality. Such close cases, we believe, must be
14   resolved in favor of immunity, lest we cut the heart out of section 230 . . . .”
15   Roommates, 521 F.3d at 1174. The Court does not find this to be a close case. Bel
16   Air’s negligence claim against Zillow falls squarely within the bounds of CDA
17   immunity. The duty that Bel Air alleges Zillow violated, to monitor new users and
18   prevent or remove false claims or postings, derives from Zillow’s status and conduct
19   as a publisher. See Barnes, 570 F.3d at 1102. Bel Air’s protestations of “novelty” and
20   attempts to circumvent CDA immunity by using new labels for what is inherently
21   publisher’s conduct do not change this claim’s fundamental character.
22         Bel Air’s Complaint against Zillow is barred as a matter of law by
23   section 230(c). Accordingly, the Court GRANTS Zillow’s Motion to Dismiss. No
24   amendment could cure this deficiency, so dismissal is without leave to amend.
25         As the Court finds Bel Air’s Complaint barred as a matter of law under the
26   CDA, it does not reach Zillow’s argument that Bel Air failed to state a claim under
27   Rule 12(b)(6).
28




                                                7
Case 2:19-cv-01368-ODW-AFM Document 35 Filed 02/18/20 Page 8 of 8 Page ID #:346




 1                                 V.   CONCLUSION
 2        For the reasons discussed above, the Court GRANTS Zillow’s Motion to
 3   Dismiss without leave to amend. (ECF No. 27.)
 4
 5        IT IS SO ORDERED.
 6
 7        February 18, 2020
 8
 9                             ____________________________________
10                                      OTIS D. WRIGHT, II
                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             8
